Citation Nr: 0610739	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
drusen disease, currently rated as 0 percent disabling.  

2.  Entitlement to an increased evaluation for psoriasis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from February 1979 to August 
1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
VA Regional Office (RO).   


FINDINGS OF FACT

1.  Drusen disease is not associated with decreased visual 
acuity.  The veteran has overall visual acuity of 20/40 or 
better.  

2.  The veteran's psoriasis involves no more than 5 percent 
of the veteran's entire body and 5 percent of exposed areas 
affected, does not cause disfigurement, or functional 
impairment, and has not required systemic therapy  for a 
duration of sic weeks or more during the previous 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for 
drusen disease, bilaterally, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383(a), 4.1, 4.2, 
4.3, 4.7, 4.75, 4.83, 4.84a, Diagnostic Code 6079 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for psoriasis have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7816 
(in effect prior to and from August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular rating for the applicable 
rating code.  This was accomplished in BLANK which is 
sufficient under Dingess/Hartman.  The Court also stated that 
the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the claim 
is being denied, so that matter is moot with no prejudicial 
error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2002.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

The notice of VCAA did not predate initial adjudication of 
the claim .  However, the claimant was provided notice which 
was adequate.  Following the notice, the June 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  A 20 percent evaluation is warranted in cases of 
vision of 15/200 in one eye and 20/40 in the other eye, 
20/200 in one eye and 20/40 in the other eye, 20/100 in one 
eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 
in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 
6078.  

This condition has been evaluated under Diagnostic Code 7816 
(psoriasis).  The Board initially notes that, effective 
August 30, 2002, a new regulation was promulgated concerning 
rating for skin disorders.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  In the April 2004 statement of the case, 
the veteran was provided the old and new criteria for the 
evaluation of his skin disorder.  The Board therefore finds 
that the veteran will not prejudiced by the Board's review of 
the claim.   

Psoriasis is listed under 38 C.F.R. § 4.118, Diagnostic Code 
7816.  Under the criteria as in effect prior to August 30, 
2002, unless otherwise provided, the Board is to rate Codes 
7807 through 7819 as eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character or of 
manifestations.  Under Diagnostic Code 7806, eczema is rated 
10 percent disabling with exfoliation, exudation or itching 
which involves an exposed surface or an extensive area.  A 30 
percent rating is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulcerations or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.

Under the provisions of the rating schedule effective August 
30, 2002, a 30 percent evaluation is assignable for psoriasis 
of 20 percent to 40 percent of the entire body or 20 percent 
to 40 percent of the exposed areas affected, or when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. In 
addition, psoriasis may be treated as disfigurement of the 
head, face, or neck or scars under the correspondent 
Diagnostic Code, depending on predominant disability under 
Diagnostic Code 7816.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Analysis

I.  Eye Disability

The severity of loss of visual acuity is determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability 
rating for visual impairment is based on the best distant 
vision obtainable after the best correction by glasses.  38 
C.F.R. § 4.75.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  A 20 percent evaluation is warranted in cases of 

vision of 15/200 in one eye and 20/40 in the other eye, 
20/200 in one eye and 20/40 in the other eye, 20/100 in one 
eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 
in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 
6078.

On VA examination in February 2003, visual acuity in the 
right eye was 20/20 and 20/20 in the left eye.  The examiner 
stated that the veteran had a bilateral maculopathy, 
symmetric, involving the left eye more than the right.  The 
impression was macular dystrophy versus degeneration, both 
eyes.  In addition, on examination in January 2005, best 
corrected visual acuity was 20/25 in the right eye and 20/25 
in the left eye.  This level of visual acuity is 
noncompensable. 38 C.F.R. § 4.84a.  For a compensable, 10 
percent rating, the corrected visual acuity must be 20/50 in 
one eye and 20/40 or 20/50 in the other eye. 38 C.F.R. § 
4.84a, Codes 6078, 6079.

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent evidence in regard to 
the degree of impairment.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that bilateral drusen is not 
the cause of any visual impairment.  The February 2003 VA 
examiner specifically stated that the disorder was not 
associated with a reduction of best-corrected visual acuity.  
Such evidence is far more probative than the veteran's 
unsupported lay opinion.  Espirtu.  To the extent that he has 
marginal blepharitis and macular degeneration, the Board 
notes that the fact remains that his visual acuity is 
noncompensable.  
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


II.  Skin Disability

The veteran's psoriasis has been assigned a 10 percent 
disability evaluation under Diagnostic Code 7816.  The Board 
finds a higher evaluation is not warranted under either the 
old or new criteria.  

On VA examination in February 2003, a very mild, intermittent 
psoriasis was noted to be limited to the skin over the elbows 
and around the ankles.  The body area affected was less than 
5 percent.  The January 2005 examiner specifically stated the 
exposed area affected involved about five percent and the 
total body surface area involved about five percent.  To the 
extent that the January 2005 examination report notes 
bleeding on the heels, on examination, no active bleeding was 
specifically noted, and no exudation.  An April 1999 VA 
treatment record specifically notes no bleeding on the right 
leg.  There is no evidence of systemic therapy required for a 
total duration of six weeks or more during the previous 12 
months.  The Board notes that while use of a topical 
corticosteroid was noted in February 2003, the examiner 
stated that how much it helped was subjectively variable, 
noting the problem had never become widespread or 
complicated, and that most of the problems involved urticaria 
and itching, and not disabling.  No significant scars or 
disfigurement were noted, in February 2003 or January 2005, 
and there was no severe ulceration or breakdown of the skin.  

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent evidence in regard to 
the degree of impairment.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that the veteran's psoriasis 
does not warrant a higher evaluation.  The January 2005 VA 
examiner noted no joint involvement and the February 2003 VA 
examiner specifically stated the veteran's skin problems were 
minimal.  Such evidence is more probative of the degree of 
impairment.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's bilateral drusen or psoriasis causes 
marked interference with his employment, or that such 
required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id. 
The record, to include the January 2005 and February 2003 VA 
examination reports reflects that the veteran is employed as 
a schoolteacher.  The January 2005 VA examiner specifically 
noted that the veteran's eye disorder did not adversely 
affect his employment during the previous 12 months.  The 
February 2004 VA examination report notes that while itching 
interfered somewhat with his peace of mind when he was 
teaching, he was able to do his work with no limitations.  


ORDER


A rating in excess of 0 percent for bilateral drusen disease 
is denied.  

A rating in excess of 10 percent for psoriasis is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


